Appeal by defendants from a judgment of the 'Supreme Court, Queens County, dated June 5, 1968, which adjudged that plaintiff is entitled to one third of the total shares of stock of the corporate defendant and directed the issuance of such stock to plaintiff. Judgment affirmed, with costs. In our opinion, the record amply supports the finding of the learned trial court that plaintiff and the individual defendant entered into an oral partnership agreement for the operation of a restaurant, with the intention of establishing ,a corporation thereafter in which plaintiff would be entitled to one third of the corporate stock. The relief afforded was properly shaped in accordance with the equities of the ease (cf. Weil v. Atlantic Beach Holding Corp., 1 N Y 2d 20, 29). Christ, Acting P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.